           Case 19-10232-TPA        Doc      Filed 08/26/19 Entered 08/26/19 09:08:44             Desc Main
                                             Document      Page 1 of 11


                                       PHELAN HALLINAN DIAMOND &
                                               JONES, LLP
                                            Omni William Penn Office Tower
                                              555 Grant Street, Suite 300
                                                 Pittsburgh, PA 15219
                                                    (412) 745-0600                                 Representing Lenders in
Mario J. Hanyon, Esquire                    Bankruptcy Fax #(412) 745-0601                                   Pennsylvania


        August 26, 2019

        JOSEPH H. ELLERMEYER, ESQUIRE
        379 MAIN STREET
        BROOKVILLE, PA 15825
        Re:            ERIK E. ROTH AND DEANA R. ROTH A/K/A DEANA R. GASTON
                       Bankruptcy No. 19-10232 TPA

        Dear Counselor:

               Enclosed please find a true and correct copy of the Amended Notice of Post-Petition Fees, Expenses
        and Charges regarding the above matter, the original of which has been filed with the Court.

        Sincerely yours,

        /s/ Mario J. Hanyon, Esquire
        Mario J. Hanyon, Esq., Id. No.203993
        Phelan Hallinan Diamond & Jones, LLP
        Omni William Penn Office Tower
        555 Grant Street, Suite 300
        Pittsburgh, PA 15219
        Phone Number: 215-563-7000 Ext 31340
        Fax Number: 215-568-7616
        Email: mario.hanyon@phelanhallinan.com
        Enclosure

        cc:       ERIK E. ROTH
                  DEANA R. ROTH A/K/A DEANA R. GASTON
                  RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)
                  OFFICE OF THE UNITED STATES TRUSTEE
                  CENLAR FSB (EWING, NJ)
                  ATTENTION: BANKRUPTCY DEPARTMENT

          THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY
          INFORMATION WE OBTAIN WILL BE USED FOR THAT PURPOSE. IF YOU HAVE
          PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPTCY, THIS CORRESPONDENCE
          IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A
          DEBT, BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.
                 Case 19-10232-TPA                   Doc         Filed 08/26/19 Entered 08/26/19 09:08:44                                   Desc Main
                                                                 Document      Page 2 of 11
Fill in this information to identify the case:
Debtor 1
                       ERIK E. ROTH
Debtor 2
                       DEANA R. ROTH A/K/A DEANA R. GASTON
(Spouse, if filing)

United States Bankruptcy Court for the:      WESTERN                           District of    PA
                                                                                             (State)
Case Number               19-10232 TPA




Official Form 410S2
Amended Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                             12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are
recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:             UNION HOME MORTGAGE CORP.                                       Court claim no. (if known):      5

Last 4 digits of any number you use to
identify the debtor’s account:                          4848

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?

      No.
      Yes. Date of last notice:



     Part 1:          Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account disbursements or any
amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that approval in parentheses after the date the amount
was incurred.
            Description                                                                      Dates Incurred                                             Amount

1.        Late Charges
                                                                                                                                            (1)   $
2.        Non-sufficient funds (NSF) fees
                                                                                                                                            (2)   $
3.        Attorney fees                                                                      03/27/2019 (Plan Review)                             $350.00
                                                                                             04/01/2019 (Objection to Plan)                       $500.00
                                                                                             05/21/2019 (410A Draft)                        (3)   $250.00
4.        Filing fees and court costs
                                                                                                                                            (4)   $
5.        Bankruptcy/Proof of claim fees
                                                                                             05/21/2019 (POC)                               (5)   $300.00
6.        Appraisal/Broker's price opinion fees
                                                                                                                                            (6)   $
7.        Property inspection fees
                                                                                                                                            (7)   $
8.        Tax advances (non-escrow)
                                                                                                                                            (8)   $
9.        Insurance advances (non-escrow)
                                                                                                                                            (9)   $
10.       Property preservation expenses. Specify:_________________
                                                                                                                                          (10)    $
11.       Other. Specify:____________________________________
                                                                                                                                          (11)    $
12.       Other. Specify:____________________________________
                                                                                                                                          (12)    $
13.       Other. Specify:____________________________________
                                                                                                                                          (13)    $
14.       Other. Specify:____________________________________
                                                                                                                                          (14)    $
Debtor 1        Case    19-10232-TPA
                ERIK E. ROTH                           Doc          Filed 08/26/19 Entered
                                                                                    Case Number (08/26/19
                                                                                                 if known)     09:08:44
                                                                                                           19-10232 TPA                        Desc Main
                                                                    Document      Page 3 of 11


  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


 Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.



X /s/ Mario J. Hanyon, Esquire                                                                                       Date    August 26, 2019
   Signature


Print:                 Mario J. Hanyon, Esq., Id. No.203993                                                          Title
                     First Name              Middle Name                         Last Name




Company                Phelan Hallinan Diamond & Jones, LLP


Address                1617 JFK Boulevard, Suite 1400


                       Philadelphia, PA 19103

                                                                                                                             mario.hanyon@phelanhallinan.co
Contact Phone          215-563-7000                                                                                 Email    m
     Case 19-10232-TPA          Doc     Filed 08/26/19 Entered 08/26/19 09:08:44 Desc Main
Debtor 1    ERIK E. ROTH
                                        Document      Page 4 of 11
                                                             Case Number (if known) 19-10232 TPA




                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                                       :
  ERIK E. ROTH                                                 :    BK. No. 19-10232 TPA
  DEANA R. ROTH A/K/A DEANA R. GASTON                          :
                            Debtors                            :    Chapter No. 13
                                                               :
  UNION HOME MORTGAGE CORP.                                    :    Document No.
                            Movant                             :
                      v.                                       :
  ERIK E. ROTH                                                 :
  DEANA R. ROTH A/K/A DEANA R. GASTON                          :
                            Respondents                        :
                                                               :

                                                    ORDER

  AND NOW, this      day of                , 2019, upon consideration of the AMENDED NOTICE OF POST-
  PETITION FEES, EXPENSES AND CHARGES filed by UNION HOME MORTGAGE CORP. (movant) at
  Document No. ________ in the above-captioned bankruptcy case,

           It is hereby ORDERED that on or before twenty-one (21) days from the date the Notice of Post-
  Petition Fees, Expenses and Charges was docketed, the Debtor(s) or Debtor’s counsel shall file, either:

           an AMENDED CHAPTER 13 PLAN;

           a DECLARATION that the existing Chapter 13 Plan is sufficient to fund the Plan with the modified
              debt; or

           an OBJECTION to the Amended Notice of Mortgage Payment Change as stated, following which time
               the Court will schedule a hearing on the matter.

         The failure to timely file an Objection shall result in the allowance of the post-petition fees,
  expenses and charges without further order, notice or hearing.


                                                            THOMAS P. AGRESTI,
                                                            Bankruptcy Judge
     Case 19-10232-TPA            Doc     Filed 08/26/19 Entered 08/26/19 09:08:44 Desc Main
Debtor 1   ERIK E. ROTH
                                          Document      Page 5 of 11
                                                               Case Number (if known) 19-10232 TPA



                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  IN RE:
                                                                :
  ERIK E. ROTH                                                         BK. No. 19-10232 TPA
                                                                :
  DEANA R. ROTH
                                                                :
  A/K/A DEANA R. GASTON A/K/A DEANA ROTH                               Chapter No. 13
                                                                :
                            Debtors
                                                                :
                                                                       Document No.
                                                                :
  UNION HOME MORTGAGE CORP.
                                                                :
                            Movant
                                                                :
                     v.
                                                                :
  ERIK E. ROTH
                                                                :
  DEANA R. ROTH
                                                                :
  A/K/A DEANA R. GASTON A/K/A DEANA ROTH
                                                                :
                            Respondents

                  CERTIFICATE OF SERVICE OF NOTICE OF POST-PETITION FEES,
                                  EXPENSES AND CHARGES
          I certify under penalty of perjury that I served or caused to be served the above captioned Amended
  Notice of Post-Petition Fees, Expenses and Charges on the parties at the addresses shown below or on the
  attached list on August 26, 2019.
  The types of service made on the parties were: Electronic Notification and First Class Mail.
  Service by Electronic Notification                                 Service by First Class Mail

  RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)                              ERIK E. ROTH
  SUITE 3250, USX TOWER                                              3450 ROUTE 536
  600 GRANT STREET                                                   RINGGOLD, PA 15770
  PITTSBURGH, PA 15219
                                                                     DEANA R. ROTH
  JOSEPH H. ELLERMEYER, ESQUIRE                                      A/K/A DEANA R. GASTON
  379 MAIN STREET                                                    3450 ROUTE 536
  BROOKVILLE, PA 15825                                               RINGGOLD, PA 15770

  OFFICE OF THE UNITED STATES TRUSTEE                                RONDA J. WINNECOUR, ESQUIRE
  LIBERTY CENTER                                                     (TRUSTEE)
  1001 LIBERTY AVENUE, SUITE 970                                     SUITE 3250, USX TOWER
  PITTSBURGH, PA 15222                                               600 GRANT STREET
                                                                     PITTSBURGH, PA 15219

  If more than one method of service was employed, this certificate of service groups the parties by the type of
  service. For example, the names and addresses of parties served by electronic notice will be listed under the
  heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
  by First Class Mail.”
                                                   /s/ Mario J. Hanyon, Esquire
                                                   Mario J. Hanyon, Esq., Id. No.203993
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   Omni William Penn Office Tower
                                                   555 Grant Street, Suite 300
                                                   Pittsburgh, PA 15219
                                                   Phone Number: 215-563-7000 Ext 31340
                                                   Fax Number: 215-568-7616
                                                   Email: mario.hanyon@phelanhallinan.com
  August 26, 2019
   Case 19-10232-TPA      Doc   Filed 08/26/19 Entered 08/26/19 09:08:44                Desc Main
                                Document      Page 6 of 11




Debtor 1   ERIK E. ROTH                              Case Number (if known)   19-10232 TPA



  JOSEPH H. ELLERMEYER, ESQUIRE
  379 MAIN STREET
  BROOKVILLE, PA 15825
   Case 19-10232-TPA      Doc   Filed 08/26/19 Entered 08/26/19 09:08:44                Desc Main
                                Document      Page 7 of 11




Debtor 1   ERIK E. ROTH                              Case Number (if known)   19-10232 TPA



  ERIK E. ROTH
  3450 ROUTE 536
  RINGGOLD, PA 15770
   Case 19-10232-TPA      Doc   Filed 08/26/19 Entered 08/26/19 09:08:44                Desc Main
                                Document      Page 8 of 11




Debtor 1   ERIK E. ROTH                              Case Number (if known)   19-10232 TPA



  DEANA R. ROTH
  A/K/A DEANA R. GASTON
  3450 ROUTE 536
  RINGGOLD, PA 15770
LoanSphere Invoicing -                                                                                                                                     Page 1 of 1
   Case 19-10232-TPA                                  Doc           Filed 08/26/19 Entered 08/26/19 09:08:44                                            Desc Main
                                                                    Document      Page 9 of 11



                                                                                                                     Phelan Hallinan Diamond& Jones, LLP (PA) / Julia Reyers




                                                                                                                                                                           Logoff



 Edit   Save & Hold           Void     Review      Remit     Resolution    History eMsg    Create eMsg     Reminder     Referrals

 + Invoice Information

    Invoice #:                                                               Loan #:                                                Invoice Date:            5/22/2019
    Status:           Submitted                                              Acquisition Date:                                      Created Date:           5/22/2019
    Servicer:         Cenlar FSB                                                                                                    Submitted Date:         5/22/2019
                                                                                                                                    Deadline Date:

 Invoice Type:         Bankruptcy Services - Chapter 13                   Contact:              Eugene Jaskiewicz              
 Vendor Ref #:                                                             Loan Type:            VA                                    ID:
 Department:           Bankruptcy                                          Borrower:             ROTH ERIK E
 Filing State:         Pennsylvania                                       Address:              3450 RT 536
 Invoice ID:                                                               City, State:          RINGGOLD                              Pennsylvania               
                                                                           Zip:                  15770
                                                                           Property Type:                                              
 Referral Type:        Bankruptcy


    Submitted             1st Reviewed             Last Reviewed           Accepted             Approved        Chk Requested          Chk Confirmed          Days To Proc
    05/22/2019                                                                                                                                                         2

 Dept   Comments          Line Items         Exceptions    Edit Summary    Adjustment Summary      Quote   Service Request     Guideline      History   Payment       Chronology


                                                      LoanSphere
                                                                                    Exc. Loan
    Fees         Total:              $550.00             Invoicing $850.00                                           Exc. Milestone:                       Exc Inv Allw:
                                                                                    Allow:
                                                      Prev. Billed:
                                                      LoanSphere
                                                                                    Exc. Loan
    Costs        Total:              $0.00               Invoicing $0.00                                                                                   Exc Inv Allw:
                                                                                    Allow:
                                                      Prev. Billed:
                                                                                    Exc. Loan
                                                                                    Total
                                                                                    Fees/Costs
                                                                                    Allow:
                                                                                    Loan Total
                                                             Prev.
    Totals       Inv Amt:            $550.00                        $850.00         Fees/Costs        $850.00                                              Exc Inv Allw:
                                                            Billed:
                                                                                    Prev.Billed:

                                                                                  Add     Remove All

                                                                                                      Aff.                                                    Exc. IPA
    N A B         I       O                        Category                Subcategory                     Date Qty              Price           Billed
                                                                                                      Ind.                                                   Allow Status
    N                           Edit Delete Attorney Fees          410A Form                               05/21/19 1           $250.00            $0.00
   Service From Date:           05/21/2019   Service To Date: 05/21/2019
    N                           Edit Delete Attorney Fees        Proof of Claim                            05/21/19 1           $300.00            $0.00
   Service From Date:           05/21/2019   Service To Date: 05/21/2019




https://im.lpsdesktop.com/Public/NewInvoiceWeb/InvoiceEditor.aspx                                                                                                 5/23/2019
LoanSphere Invoicing -                                                                                                                                     Page 1 of 1
   Case 19-10232-TPA                                  Doc         Filed 08/26/19 Entered 08/26/19 09:08:44                                              Desc Main
                                                                  Document     Page 10 of 11



                                                                                                                     Phelan Hallinan Diamond& Jones, LLP (PA) / Julia Reyers




                                                                                                                                                                           Logoff



 Edit   Save & Hold           Void     Review      Remit     Resolution    History eMsg    Create eMsg     Reminder     Referrals

 + Invoice Information

    Invoice #:                                                               Loan #:                                                Invoice Date:            4/2/2019
    Status:           Submitted (Exc)                                        Acquisition Date:                                      Created Date:           4/2/2019
    Servicer:         Cenlar FSB                                                                                                    Submitted Date:         4/2/2019
                                                                                                                                    Deadline Date:

 Invoice Type:         Bankruptcy Services - Chapter 13                   Contact:              Eugene Jaskiewicz              
 Vendor Ref #:                                                             Loan Type:            VA                                    ID:
 Department:           Bankruptcy                                          Borrower:             ROTH ERIK E
 Filing State:         Pennsylvania                                       Address:              3450 RT 536
 Invoice ID:                                                               City, State:          RINGGOLD                              Pennsylvania               
                                                                           Zip:                  15770
                                                                           Property Type:                                              
 Referral Type:        Bankruptcy


    Submitted             1st Reviewed             Last Reviewed           Accepted             Approved        Chk Requested          Chk Confirmed          Days To Proc
    04/02/2019                                                                                                                                                         2

 Dept   Comments          Line Items         Exceptions    Edit Summary    Adjustment Summary      Quote   Service Request     Guideline      History   Payment       Chronology


                                                      LoanSphere
                                                                                    Exc. Loan
    Fees         Total:              $500.00             Invoicing $350.00                                           Exc. Milestone:                       Exc Inv Allw:
                                                                                    Allow:
                                                      Prev. Billed:
                                                      LoanSphere
                                                                                    Exc. Loan
    Costs        Total:              $0.00               Invoicing $0.00                                                                                   Exc Inv Allw:
                                                                                    Allow:
                                                      Prev. Billed:
                                                                                    Exc. Loan
                                                                                    Total
                                                                                    Fees/Costs
                                                                                    Allow:
                                                                                    Loan Total
                                                             Prev.
    Totals       Inv Amt:            $500.00                        $350.00         Fees/Costs        $350.00                                              Exc Inv Allw:
                                                            Billed:
                                                                                    Prev.Billed:

                                                                                  Add     Remove All

                                                                                                      Aff.                                                    Exc. IPA
    N A B         I       O                        Category                Subcategory                     Date Qty              Price           Billed
                                                                                                      Ind.                                                   Allow Status
    N                 Edit Delete Attorney Fees   Objection to Confirmation                                04/01/19 1           $500.00            $0.00
   Service From Date: 04/01/2019   Service To Date: 04/01/2019




https://im.lpsdesktop.com/Public/NewInvoiceWeb/InvoiceEditor.aspx                                                                                                     4/3/2019
LoanSphere Invoicing -                                                                                                                                        Page 1 of 1
   Case 19-10232-TPA                                  Doc         Filed 08/26/19 Entered 08/26/19 09:08:44                                                 Desc Main
                                                                  Document     Page 11 of 11



                                                                                                                  Phelan Hallinan Diamond& Jones, LLP (PA) / Jennifer Taggart




                                                                                                                                                                              Logoff



 Edit   Save & Hold           Void     Review      Remit     Resolution     History eMsg    Create eMsg        Reminder     Referrals

 + Invoice Information

    Invoice #:                                                               Loan #:                                                    Invoice Date:           3/28/2019
    Status:           Submitted                                              Acquisition Date:                                          Created Date:          3/28/2019
    Servicer:         Cenlar FSB                                                                                                        Submitted Date:        3/28/2019
                                                                                                                                        Deadline Date:

 Invoice Type:         Bankruptcy Services - Chapter 13                    Contact:              Eugene Jaskiewicz                
 Vendor Ref #:                                                              Loan Type:            VA                                      ID:
 Department:           Bankruptcy                                           Borrower:             ROTH ERIK E
 Filing State:         Pennsylvania                                        Address:              3450 RT 536
 Invoice ID:                                                                City, State:          RINGGOLD                                Pennsylvania               
                                                                            Zip:                  15770
                                                                            Property Type:                                                
 Referral Type:        Bankruptcy


    Submitted             1st Reviewed             Last Reviewed            Accepted             Approved          Chk Requested          Chk Confirmed          Days To Proc
    03/28/2019                                                                                                                                                            2

 Dept   Comments          Line Items         Exceptions    Edit Summary     Adjustment Summary      Quote      Service Request    Guideline      History   Payment       Chronology


                                                      LoanSphere
                                                                                     Exc. Loan
    Fees         Total:              $350.00             Invoicing $0.00                                               Exc. Milestone:                        Exc Inv Allw:
                                                                                     Allow:
                                                      Prev. Billed:
                                                      LoanSphere
                                                                                     Exc. Loan
    Costs        Total:              $0.00               Invoicing $0.00                                                                                      Exc Inv Allw:
                                                                                     Allow:
                                                      Prev. Billed:
                                                                                     Exc. Loan
                                                                                     Total
                                                                                     Fees/Costs
                                                                                     Allow:
                                                                                     Loan Total
                                                             Prev.
    Totals       Inv Amt:            $350.00                        $0.00            Fees/Costs        $0.00                                                  Exc Inv Allw:
                                                            Billed:
                                                                                     Prev.Billed:

                                                                                   Add     Remove All

                                                                                                       Aff.                                                      Exc. IPA
    N A B         I       O                        Category                Subcategory                      Date Qty                Price           Billed
                                                                                                       Ind.                                                     Allow Status
    N                 Edit Delete Attorney Fees        Review of Plan                                          03/27/19 1          $350.00            $0.00
   Service From Date: 03/27/2019   Service To Date: 03/27/2019




https://im.lpsdesktop.com/Public/NewInvoiceWeb/InvoiceEditor.aspx                                                                                                    3/29/2019
